     Case 5:20-cv-00631-FMO-PJW Document 10 Filed 05/21/20 Page 1 of 1 Page ID #:43



 1
 2
 3                                                                               JS-6
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10    CHARLES N. BELSSNER,                             )    Case No. ED CV 20-631-FMO (PJW)
                                                       )
11                          Plaintiff,                 )    J U D G M E N T
                                                       )
12                   v.                                )
                                                       )
13    CIRCLE DENTAL, ET AL.,                           )
                                                       )
14                                                     )
                                                       )
15                          Defendants.                )
                                                       )
16
17           Pursuant to the Order Dismissing Action for Failure to Prosecute,
18           JUDGMENT IS HEREBY entered dismissing the action without
19    prejudice.
20
21           DATED: May 21, 2020
22
23                                                             /s/
                                                   FERNANDO M. OLGUIN
24                                                 UNITED STATES DISTRICT JUDGE
25
26
27
28    C:\Users\ericavalencia\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\0MSETIRA\Judgment.wpd
